Title: From James Madison to Rufus King, 13 July 1804
From: Madison, James
To: King, Rufus



Sir.
Department of State July 13th. 1804.
I have had the honor to receive your letter of the 29th. ult. enclosing one to the Auditor which was handed to him. The President having directed that your charges for presentation and Christmas presents and for stationary be admitted to your credit in the books of the Treasury, the letter of which a copy is inclosed was transmitted to the Auditor as his guide.
The enclosed extract from the accounts of Messrs. Bulkley’s, late Bankers of the United States at Lisbon, will evince that no charge for the relief afforded to Philip Wilson and his family was admitted to their credit, for the same reason which operates against that claimed by you. I have the honor to be, Sir, Your most obedt. Servt.
James Madison
